OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                 P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
           OFFICIAL BUSINESS
          STATE OF TEXASA                                  Q ^S^/" ^EEEmay PITNEY BOWES
          PENALTY FOR - ~
12/15/2014 PRIVATE USE '£:"                                02 1M            $ 00.26s
                                                            0004279596      DEC 1 8 2014
GOELLER, GE^Mey. Tr. Ct^ Vo^O^M^kf^0FROM %°_§2 75V^01      .MAILED FROM i

On this cMWHQtaffcation for 11 CV^WnLof Habeas Corpus has been received
                  'Qourt.            ' ' >,
                                                                   1 Abel Acosta, Clerk

                            GERALD C. GOELLFR



                                                                            UTF